El Jijez Asociado Se. Wole,
emitió la opinión del tribunal.
Lucas P. Valdivieso adquirió las fincas Buena Vista y otra sobre la que pesaba una hipoteca constituida a favor de va-rias personas. Deseando cancelar la inscripción de la hipo-teca que gravaba a dicha finca, pagó a los que según la escri-tura No. 60, otorgada ante el Notario Don Luis Yordán Dá-vila resultaban ser los acreedores, quienes le otorgaron escri-tura de cancelación y carta de pago. Cuando esta escritura fue presentada al Registrador de Ponce, éste denegó la ins-cripción de la misma en su totalidad por el fundamento de que la suma de $2,520 perteneciente a Doña Mercedes Díaz tenía la cualidad de reservable así como la de $168 correspondien-tes a Doña Plorá Garzón, según dicha escritura No. 60, a favor de sus respectivos hijos, no pudiendo hacerse la cance-lación sin haber prestado su consentimiento dichos menores. Aparece del registro que dichas señoras fueron dos de las vendedoras de la mencionada finca Buena Vista, habiendo los compradores constituido la expresada hipoteca en garantía del pago del precio -aplazado de la venta. Doña Mercedes Díaz adquirió su participación de su hijo fallecido Don Pran-*1011cisco Costas Díaz y Doña Flora Garzón adquirió la suya de su difunta hija Da. María Guillermina Costas y Garzón.
Convenimos con el apelante en que el deudor que trata de cancelar qna inscripción sobre su finca sólo le incumbe saber quiénes son los actuales tenedores del crédito hipotecario. Las mencionadas dos señoras eran las verdaderas acreedoras. Cierto es que a la muerte de cualquiera de ellas sus respecti-vos hijos podrían tener una acción con motivo del dinero sa-tisfecho por el deudor. Sin embargo, dichas acreedoras eran las dueñas de los créditos que trataban de cancelarse y son las verdaderas representantes de cualesquiera derechos que sus hijos pudieran tener, debiendo notarse que tales derechos re-caerían solamente en aquellos herederos de los difuntos hijos Francisco Costas Díaz y Doña María Guillermina Costas y Garzón que vivieran en la época de la muerte de sus respecti-vos ascendientes. En la actualidad ninguna persona ■ deter-minada podría prestar su consentimiento, puesto que sus dere-chos serían'de mera expectación. Se declara con lugar el re-curso, debiendo hacerse la inscripción de la- cancelación.

Revocada.

Jueces concurrentes: Sres. Asociados MacLeary, del Toro y Aldrey.
El Juez Presidente Sr. Hernández, no tomó parte en la re-solución de este caso.